Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
I believe that the entire payment made on behalf of the appellants for the residential drug-rehabilitation program should have been deemed medical expenses. The money received by the facility on behalf of the appellants is solely for the purpose of their care, maintenance and treatment and would not be received by the appellants unless they were residents of this drug-rehabilitation program. Indeed, the essential element for the treatment of drug addiction is a total 24-hour-a-day drug-free environment. I would therefore conclude that the Pennsylvania Department of Public Welfare (DPW) erred in denying the medical exclusion to the appellants.
Furthermore, I believe that the DPW erred in finding this facility was “not exclusively a medical facility offering only medical care” because the record indicates that it operates solely for the treatment and rehabilitation of its residents’ illness.